DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 3,17 are objected to because of the following informalities:  
In claims 3,17 the claimed “when the second transmission resource pool identifier is the first transmission resource pool identifier”  is objected to because it does not make clear meaning  whether  the first resource and the same resource is the same or not. 
Further, the claimed limitation “when the first state indication information comprises the second indication information and when the indicator is a first indicator, determining, by the terminal according to the first indicator, that the first transmission resource pool is in the first state, wherein the first indicator indicates that first transmission resource pool is in the first state” is objected to because it does not provide a clear meaning how “ the first indicator is related to “the second indication information”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102


Claims 1-8,10-13,15-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nord et al. ( US Pat.10,575,291).
In claims 1,15 Nord et al. discloses a method, comprising:
receiving, by a terminal, a piece of first transmission resource pool configuration information from a network device, wherein the first transmission resource pool configuration information comprises a first transmission resource pool identifier and first transmission resource pool resource configuration information ( see fig.5; col.11; lines 50-60; and fig.6; steps S1,S2; col.15; lines 10-23; a Ue 506 ( see fig.6) receives control signaling from a BS to indicate which resources/predefined  set of resources it should use for transmitting user data to another terminal device in a D2D manner. The control signaling includes a portion of transmission resources such as blocks of time/frequency resources (see col.13; lines 50-60));
when the terminal determines that a first transmission resource pool corresponding to the first transmission resource pool identifier is in a first state ( see fig.6; steps S3,S4,S9; col.15; lines 42-67; the UE 506 has data to transmit to UE 508 in D2D mode, accesses resources within the D2D resource pool available for use ( resource pool in a first state)) ,independently selecting, by the terminal, a direct link transmission resource from time-frequency transmission resources corresponding to the first transmission resource pool 
In claim 10, Nord et al. discloses a method, comprising:
sending, by a network device, a piece of first transmission resource pool configuration information to a terminal, wherein the first transmission resource pool configuration information comprises a first transmission resource pool identifier and first transmission resource pool resource configuration information (see fig.5; col.11; lines 50-60; and fig.6; steps S1,S2; col.15; lines 10-23; a BS 504 transmits control signaling to a Ue 506 ( see fig.6) indicating which resources/predefined  set of resources the Ue 506 should use for transmitting user data to another terminal device in a D2D manner. The control signaling includes a portion of transmission resources such as blocks of time/frequency resources (see col.13; lines 50-60)); and
sending, by the network device, first state indication information to the terminal, wherein the first state indication information comprises first indication information, second indication information, or third indication information, the first indication information comprises a second transmission resource pool identifier, the second 

In claims 2,16 Nord et al. discloses receiving, by the terminal, first state indication information from the network device, wherein the first state indication information comprises first indication information, second indication information, or third indication information, the first indication information comprises a second transmission resource pool identifier, the second indication information comprises an indicator indicating a state of the first transmission resource pool, and the third indication information comprises a first state activation instruction ( see col.23; lines 22-45; the BS  establishes a pool of radio resources to be reserved for D2D communication between Ues 506,508. The Bs will dynamically adjust/increase/decrease the size of resources based on 
determining, by the terminal according to the first state indication information, that the first transmission resource pool is in the first state ( see col.23; lines 24-26; the UE then proceeds to undertake D2D communication using the reserved set of radio resources).
In claims 4,8,12,13,18 Nord et al. discloses the first transmission resource pool configuration information further comprises a first threshold, and the first threshold comprises a first load threshold ( see col.14; lines 45-50; the network entity determines D2D resource being used  is less than a lower threshold amount), a first signal quality threshold, or a first priority threshold ( see col.14; lines 52-60; if the network entity determines the D2D resources being used is greater than an upper threshold amount, it may increase the amount of resources reserved for D2D operation to help reduce the risk of D2D traffic congestion) and
the terminal determines that the first transmission resource pool corresponding to the first transmission resource pool identifier is in the first state comprises:
determining, by the terminal according to a first preset condition, that the first transmission resource pool is in the first state, wherein a second transmission resource pool is a transmission resource pool that is currently used by the terminal to send the 
In claims 5,19 Nord et al. discloses when the terminal determines that the first transmission resource pool corresponding to the first transmission resource pool identifier is in a second state ( see fig.6; step S4; col.16; lines 4-12; the UE 506 identifies the D2D resources is not available or restricted for access (a second state) such that the Ue 506 cannot access any resource), stopping, by the terminal, independently selecting time-frequency transmission resources from the time-frequency transmission resources corresponding to the first transmission resource pool resource configuration information (see fig.6; step S5; col.16; lines 12-22; the Ue 506 transmits a report to the BS indicating that it has had difficulty accessing the D2D resource pool due to insufficient resource available).
In claims 6,11,20 Nord et al. discloses receiving, by the terminal, second state indication information from the network device, wherein the second state indication information 
determining, by the terminal according to the second state indication information, that the first transmission resource pool is in the second state ( see fig.6; steps S8,S9; col.17; lines 12-20; the UE 506 upon receiving the updated/increased resource pool, attempts to gain access  to resources from the updated resource pool to make its D2D transmission to UE 508).
In claims 3,17  Nord et al. discloses when the first state indication information comprises the first indication information and when the second transmission resource pool identifier is the first transmission resource pool identifier, determining, by the terminal, 

when the first state indication information comprises the second indication information and when the indicator is a first indicator, determining, by the terminal according to the first indicator, that the first transmission resource pool is in the first state, wherein the first indicator indicates that first transmission resource pool is in the first state (see fig.6; step S4; col.16; lines 4-12; the UE 506 identifies the D2D resources is not available or restricted for access (a second state) such that the Ue 506 cannot access any resource. In fig.6; step S5; col.16; lines 12-22; the Ue 506 transmits a report to the BS indicating that it has had difficulty accessing the D2D resource pool due to insufficient resource available); or
when the first state indication information comprises the third indication information and when the terminal receives the third indication information, determining, by the terminal, that the first transmission resource pool is in the first state (see col.23; lines 22-45; the BS  establishes a pool of radio resources to be reserved for D2D communication between Ues 506,508. The Bs will dynamically adjust/increase/decrease the size of resources based on whether the reserved resources is under-ultilized or over-ultilized reported by the Ue. The Bs, by dynamically adjusting its resources pool sizes ( .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14,9 are rejected under 35 U.S.C. 103 as being unpatentable over Nord et al. (US Pat.10,575,291) in view of Tiirola et al. (US Pat.10,499,424).
In claims 14,9 Nord et al. discloses the first transmission resource pool configuration information further comprises a first area identifier, or a first bearer identifier, wherein the first area identifier indicates an available area of the first transmission resource pool ( see col.13; lines 30-40; the UEs perform D2D communication is allocated subset of resources within a cell served by a BS), and the first bearer identifier indicates a bearer type supported by the first transmission resource pool ( see col.12; lines 60-63; the D2D communication uses resource in LTE based network).
Nord et al. does not disclose the first service type identifier indicates a service type supported by the first transmission resource pool for transmission. Tiirola et al. discloses in fig.10, steps 140, 145,155; col.11; lines 13-24 a method determines whether a UE has .     
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al. ( US Pub.2016/0219620).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH N NGUYEN whose telephone number is (571)272-3092.  The examiner can normally be reached on M-F 7am-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un C Cho can be reached on 571 272 7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HANH N NGUYEN/Primary Examiner, Art Unit 2413